Citation Nr: 0525508	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-03 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a claimed back 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran had active service from December 1972 to November 
1975, from October 1990 to March 1991, and from May 1996 to 
September 1996 with additional service in the Marine Corps 
Reserve.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC in 
June 2003.  

In December 2003, the Board remanded this case to the RO for 
additional evidentiary development.  



FINDINGS OF FACT

1.  The veteran did not manifest a back disorder in service 
or for several years thereafter.  

2.  The currently demonstrated back disorder is not show to 
be due any event or incident of the veteran's military 
service.  




CONCLUSION OF LAW

The veteran's back disability is not due disease or injury 
that was incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. § 
3.159, 3.303 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2004)).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes the evidence development letters dated in May 2001 and 
May 2002 in which the RO advised the veteran of the evidence 
needed to substantiate his claim for service connection.  

In these letters, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believes may be relevant to his 
claim and what VA would do to assist him in the development 
of his claim.  

The Board notes that the May 2001 letter was issued prior to 
the initial adjudication of his claim of service connection 
for back strain by the agency of original jurisdiction (AOJ).  

The Board believes the content of the notice provided to the 
veteran substantially complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in that it 
advised the veteran of the type of evidence needed to 
substantiate his claim, and that it advised him of his and 
VA's responsibilities under VCAA.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to him.  

Furthermore, the Board finds that all obtainable evidence 
identified by the veteran relative to this issue has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO has received the 
veteran's treatment records from his private physician, 
arranged for him to undergo a VA examination to determine the 
nature and etiology of the claimed back disability.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under VCAA.  38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


Analysis

The veteran is seeking service connection for a back 
disorder.  He essentially contends that his current back 
symptoms are related to an injury he sustained to his back 
during a two-week period of active duty for training in 1977.  

Specifically, the veteran reports injuring his back when he 
slipped and fell off the side of a mountain during a 
repelling exercise.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities when manifested to a 
compensable degree within the initial post service year.  38 
C.F.R. §§ 3.307, 3.309(b) (2004).  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a back disorder.  In essence, the Board 
concludes that the veteran does not have a current back 
disability that was incurred in or aggravated by service.  

In this regard, the Board recognizes that the veteran's 
service medical records do reveal that he was found to have 
sustained severe rope burn on the buttocks in July 1977 
during a climb.  A medical fitness report dated in August 
1977 also indicates that he had sustained a rope burn while 
descending during a training exercise, which reportedly made 
walking painful.  

The veteran has asserted that his back injury occurred during 
the same incident in which he sustained a rope burn in 1977.  

However, there is no indication in either the July 1977 
clinical record or the August 1977 fitness report of the 
veteran having sustained a back injury at that time, and the 
service medical records show no complaints or treatment for 
back problems during any subsequent period of active duty or 
active duty for training.  

In fact, reports of medical examination completed in July 
1977, March 1977, June 1982, October 1984, December 1986 and 
January 1992 are all negative for any findings of 
abnormalities in the spine or back.  

Similarly, in reports of medical history completed on those 
same dates, the veteran repeatedly denied having had any 
history of recurrent back pain.  

Although VA clinical records show that the veteran received 
treatment for low back pain of three or four weeks duration 
in March 1982, it was specifically noted that he denied any 
history of trauma to the back.  The veteran was given a 
diagnosis of probable muscle strain.  As noted, numerous 
physical examinations conducted throughout the following 
decade were negative for any further complaints or findings 
of a back problem.  

The Board has considered medical records received from Dr. 
G.D., the veteran's treating physician, who noted in 
examination reports dated in March 2004 and April 2004 that 
the veteran's back problems began when he injured his back in 
a fall during training in service.  

However, it appears that Dr. G.D. first treated the veteran 
for back complaints in July 1999 shortly after a motor 
vehicle accident.  At that time, the veteran was found to be 
suffering from cervical sprain/strain syndrome and 
lumbosacral sprain/strain syndrome related to the motor 
vehicle accident.  

The first mention of any previous in-service injury is the 
March 2004 examination report in which Dr. G.D indicated that 
the veteran had a history of injury to his back in a fall in 
the military with two subsequent injuries during motor 
vehicle accidents.  The physician noted a diagnosis of 
lumbosacral facet disease resulting from multiple injuries.  

The Board notes that it is clear from the March 2004 and 
April 2004 reports that Dr. G.D.'s opinion was based on 
information supplied by the veteran himself regarding the 
events in service.  For this reason, the Board places little 
weight of probative value on this opinion.  See, e.g., Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant).  

The Board places much more probative weight on the report of 
a VA examination conducted in August 2004.  In that report, 
the VA examiner noted that he had reviewed the claims folder 
and conducted a physical examination of the veteran.  

The VA examiner indicated that the veteran had an essentially 
normal neurological examination with no evidence of 
radiculopathy.  The examiner also found that x-ray studies 
were normal for someone of the veteran's age.  

The examiner did find that there was evidence of a spine 
lesion related to a previous injury, which was noted to also 
be evident in an earlier x-ray study obtained in 2003.  

However, the VA examiner explained that, in light of the 
absence of any complaints or treatment regarding back 
problems at the time of the alleged in-service injury, in 
contrast to the evidence documenting treatment for acute back 
pain following a motor vehicle accident in 1999, it was 
unlikely that any of the veteran's current back problems were 
related to a rope climbing injury in 1977.  

The VA examiner further explained that, although he could 
find no objective evidence of current back disability, any 
current back problems would much more likely be related to 
the motor vehicle accident in 1999.  

The Board finds this opinion, which was based on a review of 
the veteran's documented medical history, to be more 
probative than the reports of Dr. G.D., who based his 
findings on the veteran's own report of having injured his 
back in 1977.  See Swann, Reonal, supra.  

In support of his claim, the veteran has submitted a 
statement from a former commanding officer who was present 
when he sustained the rope burn injury in 1997.  

In a June 2001 letter, the former officer reported that he 
was the one who made the notation of the veteran having 
sustained a rope burn in the August 1977 medical fitness 
report.  

The former officer indicated that he recalled the veteran 
limping around throughout the balance of the training, but 
did not recall whether this was caused by the rope burn or 
additional injuries.  He noted the possibility that the 
veteran might have "wrenched" his back in the fall.  

The Board notes that this letter is not inconsistent with the 
contents of the August 1977 medical fitness report in which 
the rope injury was noted because the former office 
acknowledges that he does not recall whether the veteran's 
limping was caused by the rope burn or additional injuries.  

However, as noted hereinabove, the August 1977 record, in 
fact, specifies that walking had become painful for the 
veteran due to his rope burn injury.  

Furthermore, as to both the August 1977 record and the July 
2001 letter in which the officer speculated that the veteran 
might have wrenched his back in the fall, there is no 
indication that the former commanding officer has the medical 
training to render him competent to offer an opinion as to 
diagnoses or the etiology of medical disorders, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

As discussed in detail, the service medical records are 
negative for any complaints or treatment regarding back pain 
or a back injury in 1977, or at any time thereafter.  

Although the veteran is certainly considered competent to 
report having experienced symptoms such as back pain at that 
time, the Board finds that his subjective complaints are 
outweighed by the absence of any objective clinical findings 
at that time or during any subsequent physical examination 
conducted between 1977 and 1992, and by the findings of the 
August 2004 VA examination.  

In view of this record, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran has a current back disorder due to disease or injury 
that was incurred in or aggravated by military service.  

Accordingly, based on its review of the entire evidentiary 
record, the Board finds that the veteran's claim of service 
connection must be denied.  



ORDER

Service connection for a back disorder is denied.  



	                        
____________________________________________
	STEPHEN L. WILKIN
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


